Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 7, in line 5, “potion” should read “portion”;
Claim 13, in line 38, “potion” should read “portion”.
Appropriate correction is required.

            
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arsenault (CA  2,275,833).
              With respect to independent Claim 1, Arsenault disclose(s): A public utility marker assembly for marking locations of underground public utilities prior to excavation activities (Fig. 1), said assembly comprising:  a water marker being insertable into ground wherein said water marker is configured to mark the location of an underground water line, said water marker being comprised of a water soluble material wherein said water marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5); a sewer marker being insertable into ground wherein said sewer marker is configured to mark the location of an underground sewer line, said sewer marker being comprised of a water soluble material wherein said sewer marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5); a gas marker being insertable into ground wherein said gas marker is configured to mark the location of an underground gas line, said gas marker being comprised of a water soluble material wherein said gas marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5); an electric marker being insertable into ground wherein said electric marker is configured to mark the location of an underground electric line, said electric marker being comprised of a water soluble material wherein said electric marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5); and a communication marker being insertable into ground wherein said communication marker is configured to mark the location of an underground communication line, said communication marker being comprised of a water soluble material wherein said communication marker is configured to decay after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5).

With respect to Claim 2, Arsenault teach(es) the assembly of independent Claim 1. Arsenault further disclose(s): wherein said water marker includes a head portion and a stem portion extending downwardly from said head portion (2 in Fig. 1), said stem having a distal end tapering to a point wherein said stem is configured to penetrate ground (7 in Fig. 1).

With respect to Claim 4, Arsenault teach(es) the assembly of independent Claim 1. Arsenault further disclose(s): wherein said sewer marker includes an indicator portion and a stem portion extending downwardly from said indicator portion (2 in Fig. 1), said stem portion of said sewer marker has a distal end tapering to a point wherein said stem of said sewer marker is configured to penetrate the ground (7 in Fig. 1).

With respect to Claim 6, Arsenault teach(es) the assembly of independent Claim 1. Arsenault further disclose(s): wherein said gas marker includes a head portion and a stem portion extending downwardly from said head portion of said gas marker (2 in Fig. 1), said stem portion of said gas marker having a distal end tapering to a point wherein said stem of said gas marker is configured to penetrate the ground (7 in Fig. 1).

With respect to Claim 9, Arsenault teach(es) the assembly of independent Claim 1. Arsenault further disclose(s): wherein said electric marker includes an indicator portion and a stem portion extending downwardly from said indicator portion of said electric marker (2 in Fig. 1), said stem portion of said electric marker having a distal end tapering to a point wherein said stem of said electric marker is configured to penetrate the ground (7 in Fig. 1).

With respect to Claim 11, Arsenault teach(es) the assembly of independent Claim 1. Arsenault further disclose(s): wherein said communication marker includes an indicator portion and a stem portion extending downwardly from said indicator portion of said communication marker (2 in Fig. 1), said stem portion of said communication marker having a distal end tapering to a point wherein said stem portion of said communication marker is configured to penetrate the ground (7 in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of Olds (US 1,004,188). 
                Regarding Claim 3, Arsenault disclose(s) the assembly of Claim 2.
Arsenault fail(s) to disclose wherein said head portion has a perimeter edge and a front surface, said perimeter edge being continuously arcuate about a center point of said front surface such that said head portion has a disk shape, said front surface having indicia being printed thereon comprising the letter “W” wherein said indicia are configured to indicate a water line.
However, Olds teach(es) an assembly (2 in Fig. 1) including wherein said head portion has a perimeter edge and a front surface (2 in Fig. 1), said perimeter edge being continuously arcuate about a center point of said front surface such that said head portion has a disk shape (2 in Fig. 1), said front surface having indicia being printed thereon comprising the letter “W” wherein said indicia are configured to indicate a water line (“W” in Fig. 1).  Utilizing designated indicia allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of Olds, for the purpose of increasing awareness of the utility being marked by the assembly.

       	Regarding Claim 8, Arsenault disclose(s) the assembly of Claim 6.
Arsenault fail(s) to disclose wherein said head portion of said gas marker has a forward surface, said forward surface having indicia being printed thereon comprising the letter “G” wherein said indicia on said forward surface are configured to indicate a gas line.
However, Olds teach(es) an assembly (2 in Fig. 1) including wherein said head portion of said gas marker has a forward surface (2 in Fig. 1), said forward surface having indicia being printed thereon comprising the letter “G” wherein said indicia on said forward surface are configured to indicate a gas line (2 in Fig. 1 and page 1, lines 9-15).  Utilizing designated indicia allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of Olds, for the purpose of increasing awareness of the utility being marked by the assembly.

Claim(s) 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of McNulty (US 2,580,688). 
               Regarding Claim 5, Arsenault disclose(s) the assembly of Claim 4.
Arsenault fail(s) to disclose wherein said indicator portion has a first end and a second end, said indicator portion undulating between said first end and said second end such that said indicator portion has the ornamental appearance of the letter “S” wherein said indicator portion is configured to indicate a sewer line.
However, McNulty teach(es) an assembly (Fig. 1) including wherein said indicator portion has a first end and a second end, said indicator portion undulating between said first end and said second end such that said indicator portion has the ornamental appearance of the letter “S” wherein said indicator portion is configured to indicate a sewer line (26 in Fig. 1 and page 1, lines 57-58).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of McNulty, for the purpose of increasing awareness of the utility being marked by the assembly.

	Regarding Claim 10, Arsenault disclose(s) the assembly of Claim 9.
Arsenault fail(s) to disclose wherein said indicator portion of said electric marker includes a first arm being vertically oriented and a plurality of second arms each being perpendicularly oriented to said first arm such that said indicator portion of said electric marker has the ornamental appearance of the letter “E” wherein said indicator portion of said electric marker is configured to indicate an electric line.
However, McNulty teach(es) an assembly (Fig. 1) including wherein said indicator portion of said electric marker includes a first arm being vertically oriented and a plurality of second arms each being perpendicularly oriented to said first arm such that said indicator portion of said electric marker has the ornamental appearance of the letter “E” wherein said indicator portion of said electric marker is configured to indicate an electric line (26 in Fig. 1 and page 1, lines 57-58).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of McNulty, for the purpose of increasing awareness of the utility being marked by the assembly.

	Regarding Claim 12, Arsenault disclose(s) the assembly of Claim 11.
Arsenault fail(s) to disclose wherein said indicator portion of said communication marker having a primary end and a secondary end, said indicator portion of said communication marker being curved between said primary end and said secondary end, said primary end being aligned with and being spaced from said secondary end such that said indicator portion of said communication marker has the ornamental appearance of the letter “C” wherein said indicator portion of said communication marker is configured to indicate a communication line.
However, McNulty teach(es) an assembly (Fig. 1) including wherein said indicator portion of said communication marker having a primary end and a secondary end, said indicator portion of said communication marker being curved between said primary end and said secondary end, said primary end being aligned with and being spaced from said secondary end such that said indicator portion of said communication marker has the ornamental appearance of the letter “C” wherein said indicator portion of said communication marker is configured to indicate a communication line (26 in Fig. 1 and page 1, lines 57-58).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of McNulty, for the purpose of increasing awareness of the utility being marked by the assembly.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of Winter (US 11,041,719 B1). 
              
	Regarding Claim 7, Arsenault disclose(s) the assembly of Claim 6.
Arsenault fail(s) to disclose wherein said head portion of said gas marker has a first end, a second end, and perimeter edge extending therebetween, said perimeter edge having a top side and a bottom side, said top side and said bottom side tapering to a point at said second end of head portion of said gas marker such that said head potion of said gas marker has the ornamental appearance of a flag.
However, Winter teach(es) an assembly (Fig. 2) including wherein said head portion of said gas marker has a first end, a second end, and perimeter edge extending therebetween, said perimeter edge having a top side and a bottom side, said top side and said bottom side tapering to a point at said second end of head portion of said gas marker such that said head potion of said gas marker has the ornamental appearance of a flag (14 in Fig. 2 and column 5, lines 62-65).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of Winter, for the purpose of increasing awareness of the utility being marked by the assembly.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of Olds, McNulty and Winter. 
 Regarding independent Claim 13, Arsenault disclose(s): A public utility marker assembly for marking locations of underground public utilities prior to excavation activities (Fig. 1), said assembly  comprising: a water marker being insertable into ground wherein said water marker is configured to mark the location of an underground water line, said water marker being comprised of a water soluble material wherein said water marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5), said water marker including a head portion and a stem portion extending downwardly from said head portion (2 in Fig. 1), said stem having a distal end tapering to a point wherein said stem is configured to penetrate ground (7 in Fig. 1, said head portion having a perimeter edge and a front surface, said perimeter edge being continuously arcuate about a center point of said front surface such that said head portion has a disk shape, said front surface having indicia being printed thereon comprising the letter “W” wherein said indicia are configured to indicate a water line (Arsenault teaches a marker [Fig. 1 of Arsenault], but do(es) not appear to teach a head portion having indicia printed thereon.  However, this functionality is taught in Olds as explained below); 
a sewer marker being insertable into ground wherein said sewer marker is configured to mark the location of an underground sewer line, said sewer marker being comprised of a water soluble material wherein said sewer marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5), said sewer marker including an indicator portion and a stem portion extending downwardly from said indicator portion (2 in Fig. 1), said indicator portion having a first end and a second end, said indicator portion undulating between said first end and said second end such that said indicator portion has the ornamental appearance of the letter “S” wherein said indicator portion is configured to indicate a sewer line, said stem portion of said sewer marker having a distal end tapering to a point wherein said stem of said sewer marker is configured to penetrate the ground (Arsenault teaches a marker [Fig. 1 of Arsenault], but do(es) not appear to teach an indicator portion having a letter.  However, this functionality is taught in McNulty as explained below); 
a gas marker being insertable into ground wherein said gas marker is configured to mark the location of an underground gas line, said gas marker being comprised of a water soluble material wherein said gas marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5);  said gas marker including a head portion and a stem portion extending downwardly from said head portion of said gas marker (2 in Fig. 1), said head portion of said gas marker having a first end, a second end, and perimeter edge extending therebetween, said perimeter edge having a top side and a bottom side, said top side and said bottom side tapering to a point at said second end of head portion of said gas marker (7 in Fig. 1)such that said head potion of said gas marker has the ornamental appearance of a flag (1 in Fig. 1),  said head portion of said gas marker having a forward surface, said forward surface having indicia being printed thereon comprising the letter “G” wherein said indicia on said forward surface are configured to indicate a gas line, said stem portion of said gas marker having a distal end tapering to a point wherein said stem of said gas marker is configured to penetrate the ground (Arsenault teaches a marker [Fig. 1 of Arsenault], but do(es) not appear to teach a head portion having indicia.  However, this functionality is taught in Winter as explained below); 
an electric marker being insertable into ground wherein said electric marker is configured to mark the location of an underground electric line, said electric marker being comprised of a water soluble material wherein said electric marker is configured to decompose after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5), said electric marker including an indicator portion and a stem portion extending downwardly from said indicator portion of said electric marker, said stem portion of said electric marker having a distal end tapering to a point wherein said stem of said electric marker is configured to penetrate the ground, said indicator portion of said electric marker including a first arm being vertically oriented and a plurality of second arms each being perpendicularly oriented to said first arm such that said indicator portion of said electric marker has the ornamental appearance of the letter “E” wherein said indicator portion of said electric marker is configured to indicate an electric line (Arsenault teaches a marker [Fig. 1 of Arsenault], but do(es) not appear to teach an indicator portion having a letter.  However, this functionality is taught in McNulty as explained below); 
a communication marker being insertable into ground wherein said communication marker is configured to mark the location of an underground communication line, said communication marker being comprised of a water soluble material wherein said communication marker is configured to decay after a sufficient duration of time to protect the environment (Fig. 1 and page 2, lines 11-12 and page 4, lines 4-5), said communication marker including an indicator portion and a stem portion extending downwardly from said indicator portion of said communication marker (2 in Fig. 1), said stem portion of said communication marker having a distal end tapering to a point wherein said stem portion of said communication marker is configured to penetrate the ground (7 in Fig. 1), said indicator portion of said communication marker having a primary end and a secondary end, said indicator portion of said communication marker being curved between said primary end and said secondary end, said primary end being aligned with and being spaced from said secondary end such that said indicator portion of said communication marker has the ornamental appearance of the letter “C” wherein said indicator portion of said communication marker is configured to indicate a communication line (Arsenault teaches a marker [Fig. 1 of Arsenault], but do(es) not appear to teach an indicator portion having a letter.  However, this functionality is taught in McNulty as explained below).


Regarding Claim 13, Arsenault fail(s) to disclose the following italicized portion of independent Claim 13:  said head portion having a perimeter edge and a front surface, said perimeter edge being continuously arcuate about a center point of said front surface such that said head portion has a disk shape, said front surface having indicia being printed thereon comprising the letter “W” wherein said indicia are configured to indicate a water line.
However, Arsenault, as modified by Olds, teach(es): said head portion having a perimeter edge and a front surface, said perimeter edge being continuously arcuate about a center point of said front surface such that said head portion has a disk shape, said front surface having indicia being printed thereon comprising the letter “W” wherein said indicia are configured to indicate a water line (2 in Fig. 1 and page 1, lines 9-15).  Utilizing designated indicia allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of Olds, for the purpose of increasing awareness of the utility being marked by the assembly.

Regarding Claim 13, Arsenault fail(s) to disclose the following italicized portion of independent Claim 13:  said indicator portion having a first end and a second end, said indicator portion undulating between said first end and said second end such that said indicator portion has the ornamental appearance of the letter “S” wherein said indicator portion is configured to indicate a sewer line, said stem portion of said sewer marker having a distal end tapering to a point wherein said stem of said sewer marker is configured to penetrate the ground.
However, Arsenault, as modified by McNulty, teach(es): said indicator portion having a first end and a second end, said indicator portion undulating between said first end and said second end such that said indicator portion has the ornamental appearance of the letter “S” wherein said indicator portion is configured to indicate a sewer line, said stem portion of said sewer marker having a distal end tapering to a point wherein said stem of said sewer marker is configured to penetrate the ground (26 in Fig. 1 and page 1, lines 57-58).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of McNulty, for the purpose of increasing awareness of the utility being marked by the assembly.
	Regarding Claim 13, Arsenault fail(s) to disclose the following italicized portion of independent Claim 13:  said head portion of said gas marker having a forward surface, said forward surface having indicia being printed thereon comprising the letter “G” wherein said indicia on said forward surface are configured to indicate a gas line, said stem portion of said gas marker having a distal end tapering to a point wherein said stem of said gas marker is configured to penetrate the ground.
However, Arsenault, as modified by Winter, teach(es): said head portion of said gas marker having a forward surface, said forward surface having indicia being printed thereon comprising the letter “G” wherein said indicia on said forward surface are configured to indicate a gas line, said stem portion of said gas marker having a distal end tapering to a point wherein said stem of said gas marker is configured to penetrate the ground (14 in Fig. 2 and column 5, lines 62-65).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of Winter, for the purpose of increasing awareness of the utility being marked by the assembly.

Regarding Claim 13, Arsenault fail(s) to disclose the following italicized portion of independent Claim 13:  said electric marker including an indicator portion and a stem portion extending downwardly from said indicator portion of said electric marker, said stem portion of said electric marker having a distal end tapering to a point wherein said stem of said electric marker is configured to penetrate the ground, said indicator portion of said electric marker including a first arm being vertically oriented and a plurality of second arms each being perpendicularly oriented to said first arm such that said indicator portion of said electric marker has the ornamental appearance of the letter “E” wherein said indicator portion of said electric marker is configured to indicate an electric line.
However, Arsenault, as modified by McNulty, teach(es): said electric marker including an indicator portion and a stem portion extending downwardly from said indicator portion of said electric marker, said stem portion of said electric marker having a distal end tapering to a point wherein said stem of said electric marker is configured to penetrate the ground, said indicator portion of said electric marker including a first arm being vertically oriented and a plurality of second arms each being perpendicularly oriented to said first arm such that said indicator portion of said electric marker has the ornamental appearance of the letter “E” wherein said indicator portion of said electric marker is configured to indicate an electric line (26 in Fig. 1 and page 1, lines 57-58).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of McNulty, for the purpose of increasing awareness of the utility being marked by the assembly.

       Regarding Claim 13, Arsenault fail(s) to disclose the following italicized portion of independent Claim 13:  said indicator portion of said communication marker having a primary end and a secondary end, said indicator portion of said communication marker being curved between said primary end and said secondary end, said primary end being aligned with and being spaced from said secondary end such that said indicator portion of said communication marker has the ornamental appearance of the letter “C” wherein said indicator portion of said communication marker is configured to indicate a communication line.
However, Arsenault, as modified by McNulty, teach(es): said indicator portion of said communication marker having a primary end and a secondary end, said indicator portion of said communication marker being curved between said primary end and said secondary end, said primary end being aligned with and being spaced from said secondary end such that said indicator portion of said communication marker has the ornamental appearance of the letter “C” wherein said indicator portion of said communication marker is configured to indicate a communication line (26 in Fig. 1 and page 1, lines 57-58).  Utilizing designated letter allows for increased awareness of the utility being marked by the assembly.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Arsenault, with the teachings of McNulty, for the purpose of increasing awareness of the utility being marked by the assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to markers: US 2,154,966 (Vanderveer); US 2013/0186323 A1 (Oberg et al.).
	The following reference(s) relate to utility markers: US 2021/0233436 A1 (Hardy); US 6,061,940 (Rice); US D662,003S (Hirschhorn et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
17 May 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861